1/27/2020 ATST Yahoo Mail - Re: Abran/Wilson y

Vilson v. Oluwabusi
Case 2:18-cv-01107-MSG Document 103-2 Filed 01/27/20 Page 1of1

Re: Abran/Wilson v. Oluwabusi

Fram: Troy Wilson (troyhwitsonesqi@att.net)
Tey: chéal@imbo-pccom
Date: Thursday, December 19, 2019, 10:33 AM EST

Cassidy: Just doing some follow up. You never provided me with a response to the Plaintiff's discovery requests that
were submitted to you many weeks ago. Whats the status of the response as my expert can't provide a report without
responses fo ihe same...

Troy H, Wilson, Esquire 215 S, Broad Street, 2nd Floor Philadelphia, PA 19107 (215) 985-4566
troyhwilsonasq@att.net THIS ELECTRONIC TRANSMISSION, AND ANY ATTACHED DOCUMENT(S) AND/OR
FILE(S), IS CONFIDENTIAL AND/OR LEGALLY PRIVILEGED. IT IS INTENDED FOR THE SOLE USE OF THE
INDIVIDUALS TO WHOM IT IS ADDRESSED. ANY FURTHER DISTRIBUTION OR COPYING OF THIS MESSAGE IS
STRICTLY PROHIBITED. IF YOU RECEIVED THIS MESSAGE IN ERROR, PLEASE NOTIFY THE SENDER AND
DESTROY THE MESSAGE (AND ANY ATTACHED DOCUMENTS AND FILES) IMMEDIATELY. Tray H. Wilson, Esquire
IS NOT LIABLE FOR ANY USE OR MISUSE CONTRARY TO THESE DIRECTIONS. THANK YOU,

On Wednesday, December 18, 2019, 04:04:58 PM EST, Cassidy Neal <cneal@mbo-pc.com= wrote:

All,
Please see the attached CV and report of Kelly Coffman, MD.

Thanks,
Cassidy

Casdidy L. Neal, Esq. ‘ ,
912 Fort Duquesne Blvd | Pittsburgh, PA 15222
Phone 412-338-4717 Cell 412-770-6911 | Faw 412-338-4742

WWW DO ts Gn

if you received this e-mail in error, please immediately notify |he sender and delete the original message and all
copies. If you are not the intended recipient, you are not authorized to keep, use, disclose, copy, or distribute this e-
mail without the author's prior permission. This message may contain information that is confidential and/or subject to
ine attomey-clent privilege.

Ww
